Title: To James Madison from Anthony Terry, 22 February 1806 (Abstract)
From: Terry, Anthony
To: Madison, James


                    § From Anthony Terry. 22 February 1806, Cádiz. “I had the honor of writing you the 24th. ulto. ⅌ Triplicate concerning a Publication that had appeared in One of the Philadelphia Papers against Mr. J. Yznardy Consul for the United States of America.
                    “As a further proof of the unjustness of the said publication, I have the honor to inclose you a Declaration signed by the different Consuls residing in this Port, as also by the most Respectable Merchants in the American line, which I hope will fully convince you Sir that the publication against Mr. Yznardy was done by a malicious hand & with a malicious intention.
                    “I am sorry to trouble you Sir on matters so very unpleasant.”
                    Adds in a 28 Mar. postscript: “A number of Letters from Madrid this Post mentions that on the 13th. instant, Bonaparte has decreed 50000. Men for the Conquist of Portugal, and that on the 3d. April the first Division of said Troops are to March through Spain for said purpose; it is not Known as yet if this Government will permit it.” He added: “Governmt. Notes 48½ a 49% loss.”
                